DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 26, 33, 36, 38, 40, and 42 are objected to because of the following informalities: 
Claim 26 states “… placing a receptacle, having a recess for received a stemmed drinking vessel, in a cooling environment with a cooling temperature, the cooling temperature below room temperature…” The Examiner believes the claim is intended to state “… placing a receptacle, having a recess for [[received]] receiving a stemmed drinking vessel, in a cooling environment with a cooling temperature, the cooling temperature being below room temperature…”
Claim 33 states “… placing a receptacle, having a recess for received a drinking vessel, in a cooling environment with a cooling temperature, the cooling temperature below room temperature…” The Examiner believes the claim is intended to state “… placing a receptacle, having a recess for [[received]] receiving a drinking vessel, in a cooling environment with a cooling temperature, the cooling temperature being below room temperature…”
Claim 36 states “… a lip having a two or more peaks…” The Examiner believes the claim is intended to state “… a lip having [[a]] two or more peaks…”
Claim 38 states “… placing a first receptacle, having a recess for receiving a stemmed drinking vessel, in a cooling environment with a cooling temperature, the cooling temperature below room temperature… placing a second receptacle, having a recess for received a stemless drinking vessel, in the cooling environment with the cooling temperature, the cooling temperature below room temperature…” The Examiner believes the claim is intended to state “… placing a first receptacle, having a recess for receiving a stemmed drinking vessel, in a cooling environment with a cooling temperature, the cooling temperature being below room temperature… placing a second receptacle, having a recess for [[received]] receiving a stemless drinking vessel, in the cooling environment with the cooling temperature, the cooling temperature being below room temperature…”
Claim 40 states “… a lip having a two or more peaks…” The Examiner believes the claim is intended to state “… a lip having [[a]] two or more peaks…”
Claim 42 states “… a lip having a two or more peaks…” The Examiner believes the claim is intended to state “… a lip having [[a]] two or more peaks…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 41 and 42 state “… placing the stemless drinking vessel in the recess defined by the second receptacle while the second receptacle is attached to the stand further comprises placing the stemmed drinking vessel in the recess defined by the second receptacle…” This is confusing. Does the Applicant intend to have both the stemless drinking vessel and the stemmed drinking vessel located in the second receptacle at the same time? The Examiner believes the claims are intended to state “… placing the stemless drinking vessel in the recess defined by the second receptacle while the second receptacle is attached to the stand further comprises placing the [[stemmed]] stemless drinking vessel in the recess defined by the second receptacle…” For purposes of further examination, the claims are being interpreted as only referencing a stemless drinking vessel. Further clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26, 27, 30-34, 37, 38, 43, and 44 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (DE 29913627) in view of Kelley et al. (US 4831842) (hereinafter Kelley).
Regarding Claim 26

	Hoffman teaches a method for controlling the temperature of a drink, the method comprising: standing a receptacle (below – Fig. 1 and 2, 2) having a recess (3) for receiving a stemmed drinking vessel upright; pouring a drink into a stemmed drinking vessel; and placing the stemmed drinking vessel in the recess defined by the receptacle while the receptacle is standing upright (Pg. 1, Ln. 13-18). Hoffman further teaches the receptacle being filled with a coolant in order to maintain the cool temperature of the beverage located in the drinking vessel (Pg. 1, Ln. 35-36). 

    PNG
    media_image1.png
    641
    563
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    608
    546
    media_image2.png
    Greyscale

Hoffman does not specifically teach placing a receptacle, having a recess for receiving a stemmed drinking vessel, in a cooling environment with a cooling temperature, the cooling temperature being below room temperature; removing the receptacle from the cooling environment.  
	Kelley teaches a method for controlling the temperature of a drink, the method comprising: placing a receptacle (below – Fig. 6, 10), having a recess for receiving a drinking vessel (50), in a cooling environment with a cooling temperature, the cooling temperature being below room temperature; removing the receptacle from the cooling environment; standing the receptacle upright; and placing the drinking vessel in the recess defined by the receptacle while the receptacle is standing upright (Col. 4, Ln. 10-13).  

    PNG
    media_image3.png
    393
    276
    media_image3.png
    Greyscale

Hoffman and Kelley are analogous inventions in the field of methods for controlling the temperature of a drink.  It would have been obvious to one skilled in the art at the time of filing to modify the method of Hoffman with the teachings of placing the receptacle in a cooling environment and then removing the receptacle from the cooling environment to place the drinking vessel in the receptacle in order to ensure the coolant in the receptacle is at a cool enough temperature that it will aid in maintaining the temperature of the drinking vessel.

Regarding Claim 27

	Hoffman in view of Kelley (hereinafter “modified Hoffman”) teaches all the limitations of claim 26 as stated above. Hoffman further teaches standing the receptacle (2) upright further comprises releasably attaching the receptacle to a stand (4/6) (Pg. 1, Ln. 20).

Regarding Claim 30

	Modified Hoffman teaches all the limitations of claim 27 as stated above. Hoffman further teaches placing the stemmed drinking vessel in the recess (3) defined by the receptacle (2) while the receptacle is standing upright further comprises placing the stemmed drinking vessel in the recess via a side opening (5) of the recess, the side opening i) extending laterally from an inner wall portion of the recess to an outer wall portion of the recess and ii) extending vertically from a top opening of the recess to a bottom opening of the recess, as can be seen in Fig. 1 and 2 above (Pg. 2, Ln. 13).

Regarding Claim 31

	Modified Hoffman teaches all the limitations of claim 30 as stated above. Hoffman further teaches placing the stemmed drinking vessel in the recess defined by the receptacle while the receptacle is standing upright further comprises placing the stemmed drinking vessel in the recess via the bottom opening of the recess, the bottom opening included by a bottom end portion of the receptacle and is along the inner wall portion of the recess, inasmuch as Applicant shows, as can be seen in Fig. 1 above.

Regarding Claim 32

	Modified Hoffman teaches all the limitations of claim 26 as stated above. Hoffman further teaches enclosing a liquid solution in an inner cavity of the receptacle (Pg. 1, Ln. 35-36).

Regarding Claim 33

	Hoffman teaches a method for controlling the temperature of a drink, the method comprising: taking a receptacle (2) having a recess (3) for receiving a drinking vessel and attaching the receptacle to a stand (4/5); pouring a drink into the drinking vessel; and placing the drinking vessel in the recess defined by the receptacle while the receptacle is attached to the stand (Pg. 1, Ln. 13-20). Hoffman further teaches the receptacle being filled with a coolant in order to maintain the cool temperature of the beverage located in the drinking vessel (Pg. 1, Ln. 35-36). 
Hoffman does not specifically teach placing a receptacle, having a recess for receiving a drinking vessel, in a cooling environment with a cooling temperature, the cooling temperature being below room temperature; removing the receptacle from the cooling environment.  
	Kelley teaches a method for controlling the temperature of a drink, the method comprising: placing a receptacle (10) having a recess for receiving a drinking vessel (50), in a cooling environment with a cooling temperature, the cooling temperature being below room temperature; removing the receptacle from the cooling environment; and placing the drinking vessel in the recess defined by the receptacle (Col. 4, Ln. 10-13).  
Hoffman and Kelley are analogous inventions in the field of methods for controlling the temperature of a drink.  It would have been obvious to one skilled in the art at the time of filing to modify the method of Hoffman with the teachings of placing the receptacle in a cooling environment and then removing the receptacle from the cooling environment to place the drinking vessel in the receptacle in order to ensure the coolant in the receptacle is at a cool enough temperature that it will aid in maintaining the temperature of the drinking vessel.

Regarding Claim 34

	Hoffman in view of Kelley (hereinafter “modified Hoffman”) teaches all the limitations of claim 33 as stated above. Hoffman further teaches placing the drinking vessel in the recess (3) defined by the receptacle (2) while the receptacle is attached to the stand further comprises placing a stemless drinking vessel (e.g. beer glass, not shown) in the recess defined by the receptacle (Pg. 1, Ln. 13-18).

Regarding Claim 37

	Modified Hoffman teaches all the limitations of claim 33 as stated above. Hoffman further teaches enclosing a liquid solution in an inner cavity of the receptacle (Pg. 1, Ln. 35-36).

Regarding Claim 38

	Hoffman teaches a method for controlling the temperature of a drink, the method comprising: attaching a first receptacle (2) to a stand (4/6); placing a stemmed drinking vessel in the recess defined by the first receptacle while the first receptacle is attached to the stand; removing the stemmed drinking vessel from the recess while the first receptacle is attached to the stand; and removing the first receptacle from the stand (Pg. 1, Ln. 13-20). Hoffman further teaches the receptacle being filled with a coolant in order to maintain the cool temperature of the beverage located in the drinking vessel (Pg. 1, Ln. 35-36).
Hoffman does not teach placing a first receptacle, having a recess for receiving a stemmed drinking vessel, in a cooling environment with a cooling temperature, the cooling temperature being below room temperature; removing the first receptacle from the cooling environment; and placing a second receptacle, having a recess for receiving a stemless drinking vessel, in the cooling environment with the cooling temperature, the cooling temperature being below room temperature; removing the second receptacle from the cooling environment; attaching the second receptacle to the stand; and placing the stemless drinking vessel in the recess defined by the second receptacle while the second receptacle is attached to the stand.
	Kelley teaches a method for controlling the temperature of a drink, the method comprising: placing a first receptacle (10), having a recess for receiving a drinking vessel (50), in a cooling environment with a cooling temperature, the cooling temperature being below room temperature; removing the first receptacle from the cooling environment; and placing the drinking vessel in the recess defined by the first receptacle (Col. 4, Ln. 10-13).
Hoffman and Kelley are analogous inventions in the field of methods for controlling the temperature of a drink.  It would have been obvious to one skilled in the art at the time of filing to modify the method of Hoffman with the teachings of placing the receptacle in a cooling environment and then removing the receptacle from the cooling environment to place the drinking vessel in the receptacle in order to ensure the coolant in the receptacle is at a cool enough temperature that it will aid in maintaining the temperature of the drinking vessel.
Regarding the second receptacle which is able to receive a stemless drinking vessel and be attached to the stand, because Hoffman teaches the first receptacle is removable from the stand (Pg. 1, Ln. 20), it would have appeared obvious to one of ordinary skill in the art that Hoffman would be more than capable of having a second receptacle which is able to receive a stemless drinking vessel and be attached to the stand so that when the first receptacle is no longer at a desired temperature, the first receptacle can be swapped out for a second receptacle that is cold to maintain the temperature of the drinking vessel. Further, according to MPEP 2144.04(VI)(B), a duplication of parts does not provide patentable distinction over the prior art of record.  It would further appear obvious to one of ordinary skill in the art that the second receptacle of Hoffman would include the coolant and as such it would be obvious to place the second receptacle in a cooling environment and then remove it in order to attach it to a stand and place a drinking vessel therein. As such, the claim of placing a second receptacle, having a recess for receiving a stemless drinking vessel, in the cooling environment with the cooling temperature, the cooling temperature being below room temperature; removing the second receptacle from the cooling environment; attaching the second receptacle to the stand; and placing the stemless drinking vessel in the recess defined by the second receptacle while the second receptacle is attached to the stand does not provide patentable distinction over the prior art of record.

Regarding Claims 43 and 44

	Modified Hoffman teaches all the limitations of claim 38 as stated above. Modified Hoffman further teaches enclosing a liquid solution in an inner cavity of the first and second receptacles (Pg. 1, Ln. 35-36).

Allowable Subject Matter
Claims 28, 29, 35, 36, 39, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 41 and 42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Closest prior art – Hoffman in view of Kelley (shown above) – teaches a majority of the Applicant’s claimed invention. However, the closest prior art does not teach placing the (stemmed) drinking vessel in the recess defined by the receptacle while the receptacle is standing upright (or attached to the stand) such that a lip having a single peak extending outwardly from the receptacle routes condensation from the receptacle to the stand; or placing the (stemmed) drinking vessel in the recess defined by the receptacle while the receptacle is standing upright (or attached to the stand) such that a lip having two or more peaks extending outwardly from the receptacle routes condensation from the receptacle to the stand.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733